COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Shirin Noorali Malik v. Akber Ali Malik

Appellate case number:   01-22-00606-CV

Trial court case number: 18-DCV-256525

Trial court:             505th District Court of Fort Bend County

        Appellant Shirin Noorali Malik filed an Unopposed Motion for Substitution of Counsel
on September 30, 2022. The motion complies with Texas Rule of Appellate Procedure 6.5(b)
and (d). The motion is granted. See TEX. R. APP. P. 6.5(b), (d).
       The Clerk of this Court is directed to note the withdrawal of R. Scott Poerschke, Jr. and
the Poerschke Law Firm PC as counsel for Appellant and to substitute Chidi D. Anunobi of
Anunobi Law PLLC as counsel for Appellant on the docket of this Court.
       It is so ORDERED.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: October 18, 2022